Citation Nr: 0217498	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Daniel N. Opena


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.  

This appeal arises from a May 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines which denied legal entitlement to U.S. 
Department of Veterans Affairs (VA) death benefits.  


FINDING OF FACT

The appellant is over the age of 23 and has been married 
since age 21; she has submitted no evidence to show that she 
was incapable of self-support before reaching the age of 18.  


CONCLUSION OF LAW

The criteria for VA benefits as the child of the veteran 
have not been met.  38 U.S.C.A. § 101(4)(A)(West 1991); 
38 C.F.R. § 3.57 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No additional 
pertinent evidence has been identified by the appellant, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
appellant has been adequately notified of the applicable 
laws and regulations regarding the criteria under VA 
benefits may be granted to a child of the veteran.  The 
Board concludes that the discussions in the May 2001 letter 
to the appellant, the statement of the case, and letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(d)).

Pertinent Laws and Regulations.  The term "child" means a 
person who is unmarried and, who is under the age of 
eighteen years, and who before attaining the age of eighteen 
years, became permanently incapable of self-support or who 
after attaining the age of eighteen years and until 
completion of education or training (but not after attaining 
the age of twenty-three years), is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 3.57 (2002).  

Factual Background.  The appellant submitted her application 
for VA benefits in September 2000.  She submitted a copy of 
her birth certificate which reveals she was the child of the 
veteran.  

In March 2001 the appellant submitted certification from the 
Office of the Civil Registrar that she married on December 
29, 1953 at the age of 21 years.  

Analysis.  The law and regulations are clear that 
entitlement to VA benefits based on the status of child of a 
veteran requires the individual to be unmarried and under 
the age of eighteen years, or under age 23 and pursuing a 
course of instruction.  38 U.S.C.A. § 101 (4)(A) (West 
1991); 38 C.F.R. § 3.57 (2002).  The evidence of record 
demonstrates the appellant is over the age of 23 and has 
been married since age 21.  The appellant has not presented 
any evidence to dispute these facts.  

The other exception is if the appellant was incapable of 
self support at age 18.  38 C.F.R. § 3.315 (2002).  The 
record contains no evidence to show that the appellant was 
incapable of self-support before reaching the age of 18.  
The appellant has not asserted that she was incapable of 
self support at age 18 and should be recognized as a 
helpless child.   
The appellant has not offered any basis for finding that she 
is legally entitled to VA benefits as the child of the 
veteran.  As the law and not the evidence is dispositive in 
this case, the appeal is denied due to absence of legal 
merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996);  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Inasmuch as the appellant does not meet the basic 
eligibility requirements for VA benefits, the appeal is 
denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

